Case: 14-30413      Document: 00513028837         Page: 1    Date Filed: 05/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-30413                                  FILED
                                  Summary Calendar                             May 4, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SAM MICHELE, III,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CR-160


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Sam Michele, III, appeals his guilty plea conviction and sentence for
conspiracy to possess with intent to distribute five kilograms or more of cocaine
hydrochloride. Michele argues that his first trial counsel, Garrison Jordan,
was ineffective because counsel did not argue that Michele was not competent
to enter a guilty plea and counsel did not challenge the sentencing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30413    Document: 00513028837     Page: 2   Date Filed: 05/04/2015


                                 No. 14-30413

enhancement based on Michele’s alleged role as a leader or organizer in the
offense. He asserts that, in view of his mental disability and his inability to
read or write, his counsel should have argued that he was not capable of being
a leader or organizer of the offense and that he was merely carrying out the
instructions of his brother.
      This court generally does not review claims of ineffective assistance of
counsel on direct appeal. United States v. Isgar, 739 F.3d 829, 841 (5th Cir.),
cert. denied, 135 S. Ct. 123 (2014). This court has “undertaken to resolve claims
of inadequate representation on direct appeal only in rare cases where the
record allows us to evaluate fairly the merits of the claim.” United States v.
Higdon, 832 F.2d 312, 314 (5th Cir. 1987). In most instances, we qualify a
claim as a “rare case” warranting review only when it was raised and developed
in a post-trial motion to the district court. United States v. Stevens, 487 F.3d
232, 245 (5th Cir. 2007). Michele did not raise these ineffective assistance
claims in the district court at any time. Because the record is not sufficiently
developed to allow for a fair consideration of these claims, we decline to
consider them on direct appeal without prejudice to Michele’s right to raise
them on collateral review. See Isgar, 739 F.3d at 841.
      AFFIRMED.




                                       2